Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bai et al. (US Pub. No. 2022/0045140 A1), hereafter referred to as Bai.

As to claim 1, Bai discloses a display device (figs 1A-D and 2A-B, display [0037]-[0040]) comprising:
a substrate ([0109] substrate of the display panel with edges 201 and 202) including:
a front member (member comprising element 202);
first and second side members (first member is considered to be member extending from line L1 to the edge 201 and second member is considered to be member extending from line L2 to the edge 201) extended from the front member (202); and
a first corner disposed between the first and second side members (corner 11), the first side member being bent along a first bending line (L1) in a first direction (vertical direction), the second side member being bent along a second bending line (L2) in a second direction (horizontal direction) crossing the first direction (vertical direction); and 
an alignment mark (fig 1D, mark 70; [0038]) disposed at the first corner (11) of the substrate (substrate panel including edges 201 and 202). 

As to claim 2, Bai discloses the display device of claim 1 (paragraphs above),
wherein the substrate includes a display area and a non-display area surrounding the display area ([0067]-[0074]), and the alignment mark is disposed in the non-display area ([0067] display area 202 shown with mark 70 in fig 1D). 

As to claim 3, Bai discloses the display device of claim 2 (paragraphs above),
wherein the non-display area is disposed across the first side member, the second side member, and the first corner of the front member disposed between the first and second side members (fig 1D shows the non-display area of the panel outside display region 202 that includes the first and second side members and first corner region with mark 70). 

As to claim 4, Bai discloses the display device of claim 3 (paragraphs above),
wherein the alignment mark is disposed in the non-display area of the first corner of the front member (fig 1D, mark 70 outside of display area in region 202 and at first corner 11). 

As to claim 5, Bai discloses the display device of claim 1 (paragraphs above),
wherein the alignment mark (70) is disposed inside the first (L1) and second bending lines (L2). 

As to claim 6, Bai discloses the display device of claim 1 (paragraphs above),
wherein the alignment mark (70) is disposed in a center area (area of center) of the first corner (corner 11). 

As to claim 17, Bai discloses the display device of claim 1 (paragraphs above),
wherein the substrate further includes third and fourth side members (side members bent from lines L3 and L4) extended from the front member (202), the third side member being bent along a third bending line (L4) in the first direction (vertical direction), the fourth side member being bent along a fourth bending line (L3) in the second direction (horizontal direction). 
 
As to claim 19, Bai discloses a display device (figs 1A-D and 2A-B, display [0037]-[0040]) comprising:
a substrate including corners having a curvature, the substrate being bent along a first bending line in a first direction and a second bending line in a second direction crossing the first direction (fig 1A-B, corners of substrate have a curvature; first bending line L1 in vertical direction; second bending line L2 in horizontal direction); and 
alignment marks disposed at corners of the substrate (fig 1D, alignment marks 70; [0086]). 

As to claim 20, Bai discloses a method of manufacturing a display device (title), the method comprising:
preparing a cover window and a display panel ([0035]-[0036]);
bending the display panel to form a front member, a first side member bent along a first bending line in a first direction, and a second side member bent along a second bending line in a second direction crossing the first direction ([0105]-[0106], fig 2B);
perceiving an alignment mark of the display panel ([0065]), which is disposed at a first corner between the first and second side members (alignment mark 70 at the corner);
determining whether the cover window and the display panel are aligned ([0036], [0249] and [0254]); and 
bonding the cover window to the display panel ([0036]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai in view of Kim et al. (US Pub. No. 2020/0168675 A1), hereafter referred to as Kim.

As to claim 7, Bai discloses the display device of claim 1 (paragraphs above).
Bai does not disclose a plurality of layers disposed on the substrate, wherein the alignment mark includes a first mark and a second mark respectively disposed on two different layers of the plurality of layers. 
Nonetheless, Kim discloses a display device (title) including a plurality of layers disposed on a substrate, wherein an alignment mark includes a first mark and a second mark respectively disposed on two different layers of the plurality of layers (fig 2, AM1; [0068]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the type of alignment mark that includes two marks at different layers as taught by Kim in place of the type of alignment mark with the “L” shape as taught by Bai since this will improve visibility of the alignment mark. 

As to claim 8, Bai in view of Kim disclose the display device of claim 7 (paragraphs above).
Kim further discloses wherein at least one of the plurality of layers and the alignment mark include a same material ([0068]). 

As to claim 9, Bai in view of Kim disclose the display device of claim 7 (paragraphs above).
Kim further discloses wherein the first mark is disposed on a first layer of the plurality of layers (first mark MG1), the second mark is disposed on a second layer of the plurality of layers, and the second layer is disposed above the first layer (second mark MX1). 

As to claim 10, Bai in view of Kim disclose the display device of claim 9 (paragraphs above).
Kim further discloses wherein the first mark (MG1) is disposed between the plurality of layers (113 and 116), and the second mark is exposed upward (MX1). 

As to claim 11, Bai in view of Kim disclose the display device of claim 7 (paragraphs above).
Kim further discloses wherein the plurality of layers further include a thin film transistor layer on the substrate (fig 2, TFT); 
a light emitting element layer (fig 2, EL of OLED) on the thin film transistor layer (TFT); and 
an encapsulation layer (150) on the light emitting element layer (EL),
wherein the first mark is disposed on the thin film transistor layer (fig 2,MG1 is on TFT layer), and the second mark is disposed on the encapsulation layer (MX1 on 150).

As to claim 12, Bai in view of Kim disclose the display device of claim 11 (paragraphs above).
Kim further discloses wherein the thin film transistor layer includes an active layer (fig 2, AC); 
a gate insulating layer (113) on the active layer (AC); 
a gate electrode (GE) on the gate insulating layer (113); and 
a first interlayer insulating layer (116) on the gate electrode (GE); and 
wherein the first mark (MG1) is disposed between the gate insulating layer (113) and the first interlayer insulating layer (116). 

As to claim 13, Bai in view of Kim disclose the display device of claim 12 (paragraphs above).
Kim further discloses wherein the first mark includes a same material as a material of the gate electrode ([0068]). 

As to claim 14, Bai in view of Kim disclose the display device of claim 11 (paragraphs above).
Kim further discloses wherein the encapsulation layer (150) includes at least one inorganic layer ([0088]), and the second mark (MX1) is disposed on the at least one inorganic layer (150). 

As to claim 15, Bai in view of Kim disclose the display device of claim 11 (paragraphs above).
Kim further discloses a sensor electrode layer (fig 2, XE, [0061]) disposed on the encapsulation layer (150) and including a sensing electrode (XE),
wherein the sensing electrode (XE) and the second mark (MX) include a same material ([0068]). 

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai in view of Kim, Seo et al. (US Pub. No. 2020/0067017 A1) and further in view of Chen (US Pub. No. 2016/0141552 A1).

As to claim 16, Bai in view of Kim disclose the display device of claim 7 (paragraphs above).
Bai in view of Kim do not disclose wherein a crack prevention hole is defined in the plurality of layers along an edge of the substrate, and the plurality of layers includes an organic layer cover covering the crack prevention hole and a dam spaced apart from the organic layer cover, and 
wherein the alignment mark is disposed between the organic layer cover and the dam. 
	Nonetheless, Seo discloses wherein a crack prevention hole (fig 2, hole formed by element 630; [0082]) is defined in a plurality of layers along an edge of a substrate (fig 2, 630), and the plurality of layers includes an organic layer cover (650; [0082]) covering the crack prevention hole (630) and a dam (610) spaced apparat from the organic layer cover (650).  
	It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the crack prevention hole with organic cover spaced from a dam of Seo in the device of Bai in view of Kim since this will make the display device more resistant to cracks.  
	Seo does not disclose the alignment mark relative to the dam. 
	Nonetheless, Chen discloses that an alignment mark is formed outside of the dam (fig 2F, alignment mark 207 outside of dam 209).  
	It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the alignment mark of Bai in view of Kim and Seo outside of the dam as taught by Chen since this will improve viewing of the alignment mark in the periphery region.  Additionally, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the alignment mark inside of the organic layer cover of the crack prevention hole since this will ensure that cracks are prevented from propagating into the display area of the display device. 

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai in view of Cho (US Pub. No. 2016/0270209A1).

As to claim 18, Bai discloses the display device of claim 17 (paragraphs above).
Bai discloses that the front member and each of the first to fourth side members are bent such that they have an angle (fig 2). 
However, Bai does not explicitly disclose wherein the angle between the front member and each of the first to fourth side members ranges from about 70 degrees to about 120 degrees. 
Nonetheless, Cho discloses wherein an angle of a bending region between a front member and side members is 90 degrees (fig 2, FA, BA). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to bend the side members of Bai to an angle in the range from about 70 degrees to about 120 degrees as taught by Cho since this will provide improved handling and structural support of the display device. 

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US2018/0151845 A1 and US 2017/0150617A1 are pertinent art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        10/11/2022